 Case 1:20-cr-00306-NGG Document 45 Filed 09/09/20 Page 1 of 3 PageID #: 143


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

LKG/AS                                              271 Cadman Plaza East
F. # 2020R00291                                     Brooklyn, New York 11201



                                                    September 9, 2020

By Overnight Mail and ECF

Gerald J. McMahon, Esq.                                     Kevin J. Keating, Esq.
375 Greenwich Street                                        666 Old Country Road, Suite 900
New York, NY 10013                                          Garden City, New York 11530
Attorney for Christopher Chierchio                          Attorney for Francis Smookler

Telemachus P. Kasulis, Esq.                                 Robert P. LaRusso
Morvillo Abramowitz Grand Iason & Anello P.C.               LaRusso Conway & Bartling LLP
545 Fifth Avenue                                            300 Old Country Rd., Suite 341
New York, NY 10017                                          Mineola, NY 11501
Attorney for Jason Kurland                                  Attorney for Frangesco Russo


                Re:   United States v. Chierchio, et al.
                      Docket No. 20-CR-306

Dear Counsel:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The government will continue to provide
discovery on a rolling basis, and also requests reciprocal discovery from each defendant.

I.     The Government’s Discovery

              The discovery material is enclosed on the flash drive, and is Bates-Numbered
DOJ-0000000001 – DOJ-0000033492. An index of the discovery material is attached as
Attachment A. Also attached are indices of the records obtained via wiretaps of phones
associated with Francis Smookler (DOJ-0000000001; Attachment B), Frangesco Russo
(DOJ-0000000002; Attachment C), and Christopher Chierchio (DOJ-0000000003;
Attachment D).

              You may examine the physical evidence discoverable under Rule 16,
including original documents, by calling us to arrange a mutually convenient time. The
government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid. 702, 703 and
 Case 1:20-cr-00306-NGG Document 45 Filed 09/09/20 Page 2 of 3 PageID #: 144




705 and notify you in a timely fashion of any expert that the government intends to call at
trial and provide you with a summary of the expert’s opinion. The identity, qualifications,
and bases for the conclusions of each expert will be provided to you when they become
available.

II.    Each Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendants allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendants possession, custody
or control, and that any defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in a defendant’s
possession, custody or control, and that one of the defendants intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom a
defendant intends to call at trial.

               The government also requests that each defendant disclose prior statements of
witnesses who will be called by any of the defendants to testify. See Fed. R. Crim. P. 26.2.
In order to avoid unnecessary delays, the government requests that the defendants have
copies of those statements available for production to the government no later than the
commencement of trial.

               The government also requests that a defendant calling such a witness disclose
a written summary of testimony that the defendant intends to use as evidence at trial under
Rules 702, 703, and 705 of the Federal Rules of Evidence. The summary should describe the
opinions of the witnesses, the bases and reasons for the opinions, and the qualification of the
witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of a defendant’s intention to claim a defense of actual or believed exercise of public
authority, and also demands the names and addresses of the witnesses upon whom the
particular defendant intends to rely in establishing the defense identified in any such notice.

III.   Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.




                                                2
 Case 1:20-cr-00306-NGG Document 45 Filed 09/09/20 Page 3 of 3 PageID #: 145




               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/ Lindsay Gerdes
                                                   Lindsay Gerdes
                                                   Andrey Spektor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6155/6475

Attachments
Enclosures

cc: Clerk of the Court (NGG) (by ECF) (without enclosures and attachments)




                                               3
